Citation Nr: 0527392	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  00-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on a claim for 
service connection for chronic lymphocytic leukemia (CLL), as 
the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.  Available service personnel records show that he 
served in the U.S. Naval Reserve, was transferred to the 
Retired Reserve in May 1978. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appellant testified before the undersigned Veterans Law 
Judge in February 2004, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West  
Supp. 2001) and who participated in this decision.

A motion to advance this case on docket, due to the 
appellant's age was received by the Board in September 2005.  
This motion was granted by the Board in the same month.  See 
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).

In the present case, the appellant and her representative 
have discussed various other claims with the RO, to include 
entitlement to dependence and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318, nonservice connected pension, and 
burial benefits.  In addition, in a substantive appeal filed 
in October 2004, she requested another hearing before a 
Veterans Law Judge appearing at her local RO.

The Board notes that the issues of entitlement to DIC under 
38 U.S.C.A. § 1318, nonservice connected pension, and burial 
benefits have not been perfected on appeal.  While the RO 
listed the latter two in its May 2000 statement of the case, 
the veteran failed to mention them in her July 2000 hearing 
before the local RO hearing officer.  The RO accepted the 
transcripts of this hearing in lieu of a substantive appeal.  
See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding 
that testimony at a hearing, once reduced to writing, can be 
construed as an NOD).  In the hearing, the veteran discussed 
only the issue of entitlement to cause of the veteran's death 
and specifically withdrew the issues as to entitlement to 
nonservice connected death pension and burial benefits.  
However, in a September 2003 statement, she indicated that 
she wished to reinstate them.

Accordingly, in September 2004, the Board remanded this claim 
for further development, including to clarify what the 
veteran was claiming, as well as to re-calculate the 
veteran's exposure to ionizing radiation under the Defense 
Threat Reduction Agency (DTRA)'s new methods of calculations, 
as devised after the May 2003 report by the National Research 
Council (NRC), in which it was concluded that the methodology 
previously used by DTRA had underestimated the upper bound 
doses for external and inhaled exposures to ionizing 
radiation.  The Board also requested that the RO issue a 
statement of the case concerning entitlement to accrued 
benefits, denial of which the appellant submitted a notice of 
disagreement to in May 2000.

In September 2004, the RO sent the appellant a statement of 
the case concerning the issue of service connection for LCC, 
for the purpose of accrued benefits.  The appellant timely 
perfected this appeal with the submission of a substantive 
appeal in October 2004.  However, in the substantive appeal, 
the appellant again addressed the issues entitlement to DIC 
under 38 U.S.C.A. § 1318, nonservice connected death pension, 
and burial benefits.

The RO attempted to clarify the appellant's wishes as to what 
claims she wished to pursue.  In a report of contact dated in 
August 2005, the veteran noted that she withdrew her claims 
as to the issues of entitlement to DIC under 38 U.S.C.A. 
§ 1318, nonservice connected death pension, and burial 
benefits.  In another report of contact dated in the same 
month, conference call with the veteran and her 
representative confirmed that the veteran wished withdrawal 
of both the claim for DIC under 38 U.S.C.A. § 1318 and her 
request for another hearing before a Veterans Law Judge.  She 
stated she wished to pursue only those issues on remand 
before the Board.

The requested development having been completed, the case is 
now again before the Board.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claims addressed in this decision.

2.  The veteran died in March 1999.

3.  The immediate cause of death was identified as 
cardiogenic shock; the underlying cause which gave rise to 
the immediate cause of death was identified as hemolytic 
crisis, due to CLL.

4.  The veteran was not service connected for any disability 
at the time of his death.

5.  The veteran was a member of the occupation forces in 
Hiroshima and Nagasaki, Japan, within the meaning of the 
regulations.

6.  CLL is not one of the cancers for which a presumption is 
granted concerning exposure to ionizing radiation.

7.  There is no competent evidence that establishes an 
etiological link between the cause of the veteran's death and 
active service, to include exposure to ionizing radiation.

8.  There is no competent medical evidence that establishes 
an etiological link between the veteran's CLL and his active 
service, for the purposes of accrued benefits, to include 
exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by his active service, 
to include exposure to ionizing radiation, nor may the CLL 
that contributed material to the veteran's death be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1310, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312 (2004).

2.  The criteria for a grant of service connection for CLL, 
including as the result of exposure to ionizing radiation, 
for the purposes of accrued benefits, were not met based on 
the evidence of record at the time of the veteran's death.  
38 U.S.C.A. §§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The May 2003 VCAA letter failed to notify the appellant of 
the evidence required to substantiate her claim for service 
connection for the cause of the veteran's death-particularly 
of the special laws and regulations governing claims 
involving radiation.  However, the reasons and bases of the 
May 2002 statement of the case (SOC) specifically explained 
to the appellant what the evidence must show in order to 
establish service connection for the cause of the veteran's 
death.  In addition, the SOC itself contained all the 
relevant laws and regulations governing claims for service 
connection for cause of death, as well as those governing 
claims for service connection based on exposure to ionizing 
radiation.  It is further unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ's May 2003 
letter informed her that additional information or evidence 
was needed to support her claim, and asked her to send the 
information or evidence to the AOJ.  In addition, the July 
2005 supplemental statement of the case (SSOC) contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  

Furthermore, the May 2000 SOC and July 2005 SSOC specifically 
explained to the appellant the reasoning for the denial of 
service connection, and provided the pertinent laws and 
regulations governing service connection for service 
connection for the cause of the veteran's death, including as 
the result of exposure to ionizing radiation, as well as by 
theory of direct service connection or presumptive service 
connection, thus informing the appellant of the evidence 
required to prevail in her claim for service connection of 
the veteran's cause of death.

Moreover, as above noted, this case was remanded in September 
2004, for further development, including compliance with new 
procedures in the calculations of exposure to radiation.  The 
text of the remand further advised the appellant not only 
what was specifically needed in her case to prevail in her 
claim, but also advised the appellant of the changes in law 
effected by the VCAA.  In addition, the Board notes that the 
RO complied with the terms of the remand, obtaining both 
recalculations of exposure to ionizing radiation, and 
complying with development required by 38 C.F.R. § 3.311 for 
radiation exposed veterans, including obtaining a medical 
opinion and review from the Under Secretary for Benefits.  

Finally, the record shows that the appellant has responded 
numerous times to the RO and has testified both before a 
local hearing officer sitting at the RO and before the 
undersigned Veterans Law Judge.  She has forwarded evidence, 
providing her testimony and statements and, finally, in July 
2005 and October 2004 indicated she had no further evidence 
to submit.  The appellant has not advised the RO of any 
further evidence that exists which VA has not attempted to 
obtain.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.

Concerning the issue of entitlement to accrued benefits, the 
Board notes that the appellant was not given sufficient VCAA 
notice, nor was she given notice of the laws and regulations 
governing the grant of accrued benefits.  Notwithstanding, 
given that the basis of the claim for accrued benefits is the 
veteran's claim for service connection for CLL, including on 
the basis of exposure to ionizing radiation, which he filed 
prior to his death, the Board observes that the laws and 
regulations governing this claim-outside of those specific 
to the grant of accrued benefits-are the same.  Concerning 
the lack of notice of laws and regulations governing the 
grant of accrued benefits, the Board notes that even if these 
laws and regulations had been properly provided to the 
appellant, doing so would not have helped her to prevail in 
her claim.  The essential disposition of the claim rests on 
the laws and regulations governing service connection, which 
she has been provided fully.  For reasons explained fully, 
below, the Board regrettably must deny her claim for service 
connection for the cause of the veteran's death.  As the 
analysis is the same, the Board finds no advantage to another 
remand to provide notice of laws and regulations which would 
not help the appellant in the pursuit of her claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The Board thus finds that any failure to issue notice of the 
laws and regulations governing the adjudication of accrued 
benefit claims, in this case, to be harmless error. See 38 
C.F.R. § 20.1102 (2004) (harmless error).  

In summary, the Board concludes that the appellant was not 
prejudiced by not receiving the totality of VCAA notification 
prior to the initial AOJ decision, as she was given notice 
throughout the course of the appeal, and had over a year to 
respond to the SOC prior to her claim being certified on 
appeal to the Board.  As noted above, she testified before 
the undersigned Veterans Law Judge, and had over a year to 
respond to the May 2003 VCA letter prior to her appeal again 
coming before to the Board.  Hence, as a practical matter the 
Board finds that the appellant was notified of the evidence 
required to prevail in her claim in the AOJ's May 2003 
letter, and the May 2000 SOC and July 2005 SSOC, as well as 
the need to provide any pertinent evidence.  These documents, 
in aggregate, along with the September 2004 Board remand, 
informed her what additional information or evidence was 
needed to support her claims, that additional information or 
evidence was needed to support her claims, and asked her to 
send the information or evidence to the AOJ.  In addition, 
the July 2005 SSOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the type of evidence and 
information needed to support his claim, and of the need to 
submit relevant evidence in his possession.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully adequate notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.


II.  Service Connection for Cause of the Veteran's Death

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(k), 3.303 (2004).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F. 3d 1039, 
1042 (Fed. Cir. 1994) (proof of direct service connection 
entails proof that exposure during service caused the malady 
that appears many years later).  Certain chronic 
disabilities, such as leukemia, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2004).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Initially, the Board observes that the service-connection 
claim rests primarily on the veteran's averred exposure to 
radiation in service.  The certificate of death shows that 
the veteran's death was due to cardiogenic shock, due to 
hemolytic crisis, which was, in turn, found to be due to CLL.  
At the time of his death, in March 1999, the veteran was not 
service connected for these or any other disabilities.  
However, he had claimed entitlement to service connection for 
CLL, which had been diagnosed in 1998.  This claim was 
pending at the time of his death.

i.	The Claim for Cause of Death based on CLL as a Result 
of Exposure to Ionizing Radiation

To establish a claim for service connection as the result of 
exposure to ionizing radiation, the appellant must show that 
the veteran was exposed to ionizing radiation, that he 
manifested one of the listed radiogenic diseases or that, 
absent presumptive service connection, she can prove that his 
current disability was caused by radiation exposure. 38 
U.S.C.A. §§ 1112, 1154(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§3.311 (2004).

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)), the Court 
held that service connection for disabilities claimed to be 
due to ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected under 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who, while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined as onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, by 
U.S. forces during the period of time from August 6, 1945 
through July 1, 1946; or internment as a prisoner of war in 
Japan during World War II, and/or service on active duty in 
Japan immediately following such internment, resulting in the 
opportunity for exposure to ionizing radiation comparable to 
that of U.S. occupation forces in Hiroshima or Nagasaki, 
Japan from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).

The provisions of 38 C.F.R. § 3.309 provide that, if a 
veteran participated in a radiation-risk activity, the 
following diseases shall be service connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d).

In accordance with the Court's holding in Combee, supra, the 
Board will first address the potential application of 
presumptive service connection for radiation-exposed veterans 
pursuant to 38 C.F.R. § 3.309(d).  The Board will then 
address the relevance of the "radiogenic diseases" provisions 
of 38 C.F.R. § 3.311.  Lastly, the Board will discuss whether 
service connection for the cause of the veteran's death has 
been established on a direct basis under 38 C.F.R. § 
3.303(d).  See Combee, supra.

A.  Presumptive Service Connection-Radiation Exposure

Initially, the Board finds that the evidence of record 
establishes that the veteran was a radiation-exposed veteran 
as defined by 38 C.F.R. § 3.309(d)(3)(i).  Service personnel 
records reflect that the veteran served as a Coxswain on 
board the USS Cecil (APA-96) which service department records 
and Ship's Logs confirm was present in the waters off Japan 
following August 1945.  These records further show that the 
veteran was a member of the Boat Landing Group, and that his 
duties took him inland to Japan and, specifically, to 
Hiroshima.  These records establish that he was present in 
the VA-defined Hiroshima area from October 6 to October 9, 
1945.  He was therefore a member of the occupation forces, as 
defined by the regulations, and is therefore a radiation-
exposed veteran within the meaning of the regulations.  

As the evidence of record establishes that the veteran 
participated in a "radiation-risk activity" as defined by 38 
C.F.R. § 3.309(d)(3), he is considered a radiation-exposed 
veteran.

However, even though the veteran is a radiation-exposed 
veteran, his cancer, CLL, or chronic lymphocytic leukemia, is 
specifically precluded from the cancers specifically listed 
under (2).  Thus, the CLL which contributed to the veteran's 
death cannot meet the criteria for presumptive service 
connection under the regulations.  See 38 C.F.R. § 3.309(d).

B.  Radiogenic Diseases under 38 C.F.R. § 3.311

The Board next turns to consideration under 38 C.F.R. § 
3.311.  This regulation provides instruction on the 
development of claims based on exposure to ionizing radiation 
and does not refer to any other types of radiation exposure.  
Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  As noted above, 
the veteran has been diagnosed and treated for stomach and 
esophagus cancer, which are listed as radiogenic diseases 
under 38 C.F.R. § 3.311.

It bears particular emphasis that 38 C.F.R. § 3.311 provides 
a list of diseases which are not presumed to be service- 
connected, but as to which "special procedures to follow" in 
evidentiary development were established for claims of 
service connection based upon exposure to ionizing radiation.  
Accordingly, this regulation does not assure that such a 
claim will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet. App. 145, 148 
(1999) (en banc).

The provisions of 38 C.F.R. § 3.311(a)(2) requires that dose 
data will be requested from the Department of Defense in all 
claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, before July 1, 1946.  38 C.F.R. 
§ 3.311.  The provisions of 38 C.F.R. § 3.311 (b)(1) require 
that claims involving exposure to ionizing radiation will be 
referred to the VA Under Secretary for Benefits if it is 
determined that: (1) a veteran was exposed to ionizing 
radiation; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5)(2).

As noted above, the evidence in this case confirms the 
appellant's allegations, and that of the veteran while he was 
alive, that he was exposed to ionizing radiation.  As a 
Coxswain and member of the Landing Boat Group of the USS 
Cecil, he was tasked with ferrying troops, officers, and 
supplies into Japan.  Service department records and Ship's 
Logs demonstrate that the veteran was within the VA-defined 
area of Hiroshima from October 6-9, 1945, and therefore part 
of the occupations forces within the meaning of the 
regulations.

Private medical records dated in 1998 show that the veteran 
was diagnosed with CLL.  However, this type of leukemia is 
specifically excluded from presumption under 38 C.F.R. § 
3.309(d)(2).  The Board notes that these records contain 
three private opinions as to the relationship between the 
veteran's diagnosed CLL and exposure to ionizing radiation.  
In September 1998, D.G. Blagdon, M.D. offered the following 
statement:

[The veteran] has been a patient of mine 
only recently.  He has a confirmed 
diagnosis of chronic lymphocytic leukemia 
and, as per enclosed records, has been 
followed by our local oncologist, Dr. 
Hariri ...

***

You may or may not be aware that [the 
veteran] has documented evidence of being 
on the ground at Hiroshima in Japan 
within probably two to three weeks of the 
atomic bomb blast and had no doubt 
significant radiation exposure.  Whether 
or not this has contributed to his 
chronic leukemia problem after this many 
years of course is up for debate, but 
certainly a consideration.

In April 1999, Mirfat Al Hariri, M.D. provided the following 
opinion:

[The veteran] was a patient under my care 
treated for chronic leukocytic leukemia.  
He presented with the unusual clinical 
manifestation of CLL and with his history 
of being in Japan in WWII after the 
atomic bomb there could be a relationship 
to his exposure of a late rad[i]ation.

Finally, in May 2001, Darrell Over, M.D., offered the 
following opinion:

I have reviewed medical records for this 
patient who was treated for chronic 
leukocytic leukemia.  He presented with 
the usual clinical manifestations of CLL.  
With his history of being in Japan in 
World War 2 and exposure to the radiation 
after the atomic bomb I believe that it 
is a strong probability that his illness 
is related to exposure of late 
rad[i]ation.

In accordance with the procedures established for 
adjudicating claims based on exposure to ionizing radiation, 
the RO obtained an individual dose assessment provided by the 
DTRA in November 2002.  The DTRA dose estimates are specific 
to the veteran and to his exposure as a member of the Boat 
Landing Group from the USS Cecil with exposure to Hiroshima 
from October 6-9, 1945.  According to DTRA, scientific dose 
reconstruction then indicated that the veteran would have 
received a most probable dose of 0.0 rem gamma, with an upper 
bound of 0.0 rem gamma and a 50-year committed dose 
equivalent to the red marrow, thymus, and spleen of 0.0 rem.  
DTRA found that the veteran had no potential for neutron 
exposure, sinc his ship was not at Hiroshima at the time of 
detonation.

In July 2003, the RO obtained the opinion of an oncologist, 
Dr. Mehta, who offered the following:

[The veteran] is a patient who died on 
March [redacted], 1999 from chronic lymphocytic 
leukemia.  [The veteran] had been exposed 
to atomic radiation while in Hiroshima in 
1945; however he was denied service-
connected benefits since CLL does not 
meet the presumptive requirements for 
service-related malignancy.

Dr. Over has stated that there is a 
likely relationship between exposure to 
radiation and his subsequent development 
of CLL.  However, it has been suggested 
that atomic radiation raises the risk of 
leukemias other than chronic lymphocytic 
leukemia and therefore that he should be 
denied these benefits.

There is very good evidence that exposure 
to radiation leads to an increase in 
cancer and in leukemia [1-9].

Although some of the studies have 
suggested that chronic lymphocytic 
leukemia may not be increased from 
radiation therapy, the reason for this is 
that there were too few cases of chronic 
lymphocytic leukemia to prove a 
statistical correlation of risk of prior 
exposure and subsequent disease.

Despite lack of epidemiologic proof that 
the incidence of CLL is higher in persons 
exposed to atomic radiation, it is likely 
that atomic radiation does predispose to 
CLL since it predisposes to the 
mechanisms which are pathogenic for 
leukemia development.  These mechanisms 
include altered immunity and development 
of oncogenes which cause subsequent 
leukemia [10-16].

There is no way to be sure that this 
patient may have acquired chronic 
lymphocytic leukemia without having had 
exposure to atomic radiation, but there 
is no question that atomic radiation is 
leukemogenic for acute and for chronic 
leukemias and as such it is definitely 
possible that this man's disease was 
initiated at least in part by his 
exposure to atomic radiation.

References:

1.	Direct estimates of cancer mortality 
due to low doses of ionizing 
radiation:  an international study.  
IARC Study Group on Cancer Risk among 
Nuclear Industry Workers.  Lancet, 
1994.  344(8929): p. 1039-43.
2.	Dainiak, N., Hematologic consequences 
of exposure to ionizing radiation.  
Exp Hematol, 2002. 30(6): p. 513-28.
3.	Ichimaru, M., et. al., Atomic bomb and 
leukemia.  J. Radiat Res (Tokyo), 
1991. 32 Suppl: p. 162-7.
4.	Ishimaru, T., et. al., Leukemia in 
atomic bomb survivors, Hiroshima and 
Nagasaki, 1 October 1950-30 September 
1966.  Radiat Res. 1971. 45(1): p. 
216-33.
5.	Katayama, H., et al., Reassessment of 
the cancer mortality risk among 
Hiroshima atomic-bomb survivors using 
a new dosimetry system, ABS2000D, 
compared with ABS93D.  J Radiat Res 
(Tokyo), 2002.  43(1): p. 53-64.
6.	Kondo, S., Rational risk estimation in 
relation to atomic bomb radiation.  J 
Radiate Rest (Tokyo), 1990.  31(2): p. 
174-88.
7.	Matsuo, T., et. al., Reclassification 
of leukemia among A-bomb survivors in 
Nagasaki using French-American-British 
(FAB) classification for acute 
leukemia.  Jpn J Clin Oncol,1988. 
18(2): p. 91-6.
8.	Preston, D.L., et al., Cancer 
incidence in atomic bomb survivors, 
Part III. Leukemia, lymphoma and 
multiple myeloma, 1950-1987. Radiat 
Res, 1994. 137(2 Suppl): p. S68-97.
9.	Shimaoka, K. and S. Akiba, 
Malignancies in atomic bomb survivors 
in Hiroshima and Nagasaki. J Nucl Med 
Allied Sci, 1990. 34(4): p. 254-9.
10.	Beebe, G.W. and H. Kato, Review of 
thirty years study of Hiroshima and 
Nagasaki atomic bomb survivors.  II. 
Biological effects. E. Cancers other 
than leukemia. J Radiat Res (Tokyo), 
1975. 16 Suppl: p. 97-107.
11.	Kamada, N., Cytogenetic and 
molecular changes in leukemia found 
among atomic bomb survivors.  J Radiat 
Res (Tokyo), 1991. 32 Suppl:  p. 172-
9.
12.	Preston, D. Cancer risks and 
biomarker studies in the atomic bomb 
survivors.  Stem Cells, 1995. 13 Suppl 
1: p. 40-8.
13.	Akiyama, M., Late effects of 
radiation on the human immune system: 
an overview of immune response among 
the atomic-bomb survivors, Int J 
Radiat Biol, 1995. 68(5): p. 497-508.
14.	Kamada, N., K. Tanaka, and A. 
Kasegawa, Chromosome aberrations and 
transforming genes in leukemic and 
non-leukemic patients with a history 
of atomic bomb exposure.  Princess 
Takamatsu Symp, 1987.  18: p. 125-34.
15.	Tanaka, K., M. Takechi, and N. 
Kamada, Mutation of RAS oncogene in 
atomic bomb radiation-exposed 
leukemia.  J Radiat Res (Tokyo), 1991. 
32 (4):  p. 378-88.
16.	Goh, K.O., et al., Leukemia in 
radiation-treated patients:  
cytogenetic studies in eight cases.  
Am J Med Sci, 1978. 276(2): p. 189-95.

In September 2004, this case was remanded for further 
development, to include re-referral to DTRA for 
reconstruction of dose estimates under the new methods DTRA 
devised after the NCR's May 2003 report that concluded that 
DTRA's methodology had underestimated upper bound doses for 
external and inhaled exposures.  The affected cases were 
found to involve veterans who were confirmed or assumed 
participates in U.S. atmospheric nuclear testing and in post-
war occupation of Hiroshima and Nagasaki.  The veteran 
clearly falls into the latter of the two categories.

Accordingly, the RO referred the veteran's case to DTRA 
again, who responded in March 2005 with new dose estimates 
for the veteran, individually.

The DTRA dose estimates were again specific to the veteran 
and to his participation in the Boat Landing Group, in 
particular, his occupation as Coxswain on board the USS Cecil 
and his assignment to the Captain's gig.  The dose estimate 
further sketched a scenario in which the veteran transported 
troops and equipment ashore at Hiroshima, transported two 
officers to Hiroshima after the atomic bomb had been dropped, 
and travelled over two miles inland to the U.S. Army 
headquarters in Hiroshima.  These assertions were gleaned 
from the veteran's statements in support of his claim for 
service connection before he died, and in the appellant's 
statement and testimony submitted in support of her claim for 
service connection for the veteran's cause of death.  Service 
personnel records, Ship's Logs, service department records 
and other historical records were consulted to arrive at the 
following data:  The USS Cecil arrived at Hiroshima, Japan on 
October 6, 1945.  The ship departed from Hiroshima on October 
9, 1945.  DTRA sent the scenario to the appellant for her 
review and comment before completing its dose estimate.  The 
appellant confirmed the scenario was consistent with the 
veteran's statements and her own knowledge of the facts.  
DTRA then observed that in calculating the veteran's dose 
assignment that it assumed (1) the veteran's assigned daily 
duties from the day of his arrival in the vicinity of 
Hiroshima until the day of his departure took place in the 
"hottest" spot in the hypocenter or in the downwind fallout 
area; (2) for each of the days he was there, and depending on 
which scenario provided the higher exposure potential, the 
veteran either worked 8 hours per day at the hypocenter or 4 
hours per day in the downwind fallout area (even though there 
were no indications that military activities were 
concentrated in the downwind areas); (3) for inhalation dose 
calculation, the intake of contaminants was characterized by 
parameters with values chosen to maximize the internal dose.

Based on these assumptions and the scenario, and on 
scientific principles and  studies, DTRA estimated the 
veteran's total dose exposure of combined external gamma and 
internal doses to the bone marrow, thymus, and spleen from 
inhalation and ingestion of contaminants at 0.002 rem total 
external gamma dose, with an upper bound of 0.006 rem gamma.  
Internal committed dose to the bone marrow, thymus, and 
spleen was estimated at 0.0 rem, with an upper bound 
committed dose to the bone marrow, thymus, and spleen at 0.0 
rem.  Combined total bone marrow, thymus, and spleen dose was 
estimated at 0.002 rem including the contribution from 
external gamma dose component, with an upper bound combined 
total bone marrow, thymus, and spleen dose of less than 1 
rem.  None of the troops participating in the occupation of 
Japan received a dose from neutron radiation.

In May 2005, the RO forwarded the appellant's claims file in 
accordance with 38 C.F.R. § 3.311 for consideration of the 
claim involving exposure to ionizing radiation.  In June 
2005, the Director, Compensation and Pension Services, 
referred the claim to the Under Secretary for Health for 
review.

In July 2005, the VA Chief of Public Health and Environmental 
Hazards Officer, Susan H. Mather, M.D., M.P.H, provided an 
analysis of the veteran's exposure.  Dr. Mather noted that 
DTRA's new estimate concluded that the veteran had been 
exposed to the following doses of ionizing radiation during 
military service: a recorded total dose of 0.002 external rem 
gamma with an upper bound of 0.006 rem gamma, an internal 
committed dose to the bone marrow, thymus, and spleen of 0.0 
rem gamma with an upper bound committed dose to the bone 
marrow, thymus, and spleen of 0.0 rem gamma, and a combined 
total bone marrow, thymus, and spleen dose of 0.002 rem 
gamma(including the contribution from the external gamma dose 
component), with an upper bound combined total bone marrow, 
thymus, and spleen dose of less than 1 rem gamma.  DTRA found 
that no exposure to neutron radiation was found for any 
troops participating in the occupation of Japan.  Given these 
results, Dr. Mather observed:

The veteran received a relatively low 
dose of ionizing radiation (for 
comparison, the current annual 
occupational limit set by the Nuclear 
Regulatory Commission is 5 rem [Mettler 
and Upton, Medical Effects of Ionizing 
Radiation, 2nd edition, 1995, page 12]).  
Most effects of ionizing radiation have 
been observed only at doses of generally 
20 rads or more received over a brief 
time period (Schull, Effects of Atomic 
Radiation, 1995, page 132).

Dr. Mather then considered other factors, including the 
veteran's specific cancer, gender, age at time of exposure, 
and time elapsed between exposure and diagnosis of cancer:

Relative sensitivity of the involved 
tissue to induction, by ionizing 
radiation, of the specific pathology - 
Organ/tissue involved: hematologic and 
lymphoid tissue.  Specific pathology:  
chronic lymphocytic leukemia (CLL).

Discussion

(1).  The Interactive 
Radioepidemiological Program (IREP) of 
the National Institute for Occupational 
Safety and Health (NIOSH) (which is 
available on the Internet at 
http://198.144.166.6/irep_niosh/) does 
not include CLL.

(2).  The susceptibility of the bone 
marrow to induction of CLL by radiation 
appears to b very low or absent (Report 
of the National Institute of Health Ad 
Hoc Working Group to Develop 
Radioepidemiological Tables, 1985, page 
16; Mettler and Upton, Medical effets of 
Ionizing Radiation, 2nd edition, 1995, 
pages 73 and 113; Health Effects of 
Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 243 and 
245; Schull, Effects of Atomic Radiation, 
1995, page 273; Hendee and Edwards, 
Health Effects of Exposure to Low-Level 
Ionizing Radiation, 1996, pages 245 and 
258).

(3).  Since CLL is considered a form of 
non-Hodgkin's lymphoma (NHL) in the 
Revised European-American Lymphoma (REAL) 
Classification, (Beutler et al., William 
Hematology, 6th edition 2001, page 1208), 
the NIOSH IREP software for non-Hodgkin's 
lymphoma (NHL) was utilized to estimate 
the likelihood that radiation was 
responsible for the veteran's disease, as 
recommended by the Veterans Advisory 
Committee on Environmental Hazards 
(VACEH).  In accordance with guidance for 
using the NIOSH IREP, the cancer model 
for lymphoma and multiple myeloma was 
used.  The computer software calculated 
99-percential values for the probability 
of causation of 1.22 % and 1.25 % 
depending on whether the does is entered 
as acute or chronic [] (attached computer 
modeling statistics omitted).

The veteran's gender and pertinent family 
history - male; family history apparently 
negative.  Discussion - Females generally 
tend to be at higher risk from radiation 
than males (Hendee and Edwards, Health 
Effects of Exposure to Low-Level Ionizing 
Radiation, 1996, Table 8.5, page 247).  
Gender is incorporated into the NIOSH 
IREP.

The veteran's age at time of exposure - 
19.  Discussion - In general adults tend 
to be less sensitive to radiation than 
children (Report of the National 
Institute of Health (NIH) Ad Hoc Working 
Group to Develop Radioepidemiological 
Tables, 1985, page 18; Hendee and 
Edwards, Table 8.5, page 247; Ron, 
Ionizing Radiation and Cancer Risk:  
Evidence from Epidemiology, Radiation 
Research 150 (Supplement), 1998, page 
S38).  The year of birth and year of 
exposure are incorporated int o the NIOSH 
IREP.

The time-lapse between exposure and the 
onset of the disease - approximately 53 
years.  Discussion - The 2003 Report of 
the NCI-CDC Working Group to Revise the 
1985 NIH Radioepidemiological Tables, 
page 9, assumed a minimum latency period 
for leukemia and bone cancer of 2 years 
and a minimal latency period for other 
cancers of 5 years.  The year of exposure 
and year of diagnosis are incorporated in 
the NIOSH IREP.

The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to the 
development of the disease - No relevant 
exposures reported.  Discussion - Not 
applicable.

Based on the foregoing, and on the computer modeling 
statistics obtained as a part of this analysis, Dr. Mather 
concluded:

In light of the above, in our opinion it 
is unlikely that the veteran's chronic 
lymphocytic leukemia can be attributed to 
exposure to ionizing radiation in 
service.

In a letter dated June 8, 2005, the Director, Compensation 
and Pension Service, stated the opinion from the Under 
Secretary of Health had been reviewed.  The Board observes 
the date stamped on the letter must be in error, because the 
letter itself references the June 29, 2005 request for 
opinion from the Under Secretary.  In any event, the letter 
references the July 2005 results obtained by Dr. Mather.  In 
pertinent part, the letter from Director, Compensation and 
Pension Service stated:

The Under Secretary for Health noted that 
the veteran received a relatively low 
dose of ionizing radiation.  Most effects 
of ionizing radiation have been observed 
only at doses of generally 20 rads or 
more received over a brief period.  The 
susceptibility of the bone marrow to 
induction of CLL by radiation appears to 
be very low or absent.

***

The computer software calculated 99-
percentile values for the probability of 
causation of 1.22% and 1.25%, depending 
on whether the dose is entered as acute 
or chronic.

***

As a result of the opinion, and following 
review of the evidence in its entirety, 
it is our opinion that there is no 
reasonable possibility that the veteran's 
chronic lymphocytic leukemia resulted 
from radiation exposure in service.

In light of this opinion, which weighs against the 
appellant's claim, the Board finds that service connection 
for CLL cannot be granted under 38 C.F.R. § 3.311.

The Board has considered the probative weight of the opinions 
proffered by the veteran's private treating physicians and by 
Dr. Mehta.  In the case of Dr. Blagdon's statement, the Board 
finds the probative weight to be negligible.  First, the 
physician declares no independent knowledge of the veteran's 
exposure to ionizing radiation.  Second, he declares merely 
that such averred exposure is a factor for consideration:

Whether or not this has contributed to 
his chronic leukemia problem after this 
many years or course is up for debate, 
but certainly a consideration.

Dr. Hariri's opinion acquires more weight, as the physician 
notes a possible relationship, though by no means a definite 
one:

... with his history being in Japan in WWII 
after the atomic bomb there could be a 
relationship to his exposure of a late 
radiation.

Similar to Dr. Blagdon, Dr. Hariri does not indicate a 
knowledge of the veteran's exposure to ionizing radiation 
outside the history reported by the veteran.  While a 
physician can render an opinion based upon his examination of 
the veteran, without a thorough review of the record, his 
opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the appellant.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board is 
not bound to accept medical opinions or conclusions, which 
are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Unlike the opinions proffered by Drs. Blagdon and Hariri, 
those opinions offered by Drs. Over and Mehta were based on a 
review of the record.  Dr. Over stated

With his history of being in Japan in 
World War 2 and exposure to the radiation 
after the atomic bomb I believe that it 
is a strong probability that his illness 
is related to exposure of late 
rad[i]ation.

Dr. Mehta's opinion is quoted extensively above.  In 
pertinent part, the physician opines:

There is no way to be sure that this 
patient may have acquired chronic 
lymphocytic leukemia without having had 
exposure to atomic radiation, but there 
is no question that atomic radiation is 
leukemogenic for acute and for chronic 
leukemias and as such it is definitely 
possible that this man's disease was 
initiated at least in part by his 
exposure to atomic radiation.

The Board observed that Dr. Mehta's opinion was based on the 
initial dose estimate provided by DTRA.  The second estimate 
reflected higher levels of exposure, which would seem to lend 
more credibility to the possibility of causal link that Dr. 
Mehta described.  Notwithstanding, the Board finds that these 
opinions do not outweigh the probative weight of that offered 
by Dr. Mather.  

"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ." Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).  The Court has found that the Board may 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

For the following reasons, the Board finds that the opinions 
of Dr. Over and Dr. Mehta are not probative in determining 
the cause of the veteran's CLL.

First, neither Dr. Over nor Dr. Mehta had access to the dose 
estimates conducted by DTRA, or the scenarios upon which the 
estimates were based.  These results were obtained in 
November 2002, well after the May 2001 opinion by Dr. Over 
and the July 2002 opinion by Dr. Mehta.  There is nothing in 
the record to show that the file was returned to Dr. Mehta 
for augmentation of the opinion offered in consideration of 
these findings.  Similarly, there is no follow-up opinion by 
Dr. Over of record that incorporates these findings.

Second, although Dr. Over's statement indicated that he had 
reviewed the veteran's records, there is no indication that 
his opinion was informed by the same scientific procedure and 
analysis that informed the opinion of Dr. Mather.  In 
addition, there also is no indication that Dr. Over professed 
any acquired expertise in radiogenic diseases.  He presented 
no additional evidence to support his opinion, and made no 
reference to medical references or sources concerning the 
veteran's particular type of cancer and the effects of 
exposure to radiation in affecting its onset in an 
individual, or the veteran specifically.  

Finally, while Dr. Mehta's opinion does make reference to 
medical references and sources concerning the effects of 
radiation exposure, the Board observes that the physician's 
application of this data to the veteran's circumstances was 
theoretical because, as above noted, the physician did not 
then have access to the dose estimates conducted by DTRA.  
This is reflected in the wording of the opinion itself, which 
states only that it is "definitely possible that this man's 
disease was initiated at least in part by his exposure to 
atomic radiation."  The opinion is not phrased to suggest 
that such cause and effect was certain.  It is noted that 
DTRA's second does estimate found greater exposure, which 
would seem to corroborate Dr. Mehta's findings of a possible 
causal connection.  In addition, the Board notes that Dr. 
Mehta references an impressive array of medical texts.  
Notwithstanding, the opinion lacks specificity to the 
veteran's dose estimate, type of duties and length of time 
served as a member of the occupation forces in Hiroshima as 
concluded by DTRA, and considerations including age at 
exposure and length of time from exposure to manifestation of 
CLL that were all considered in the analysis provided by Dr. 
Mather.

In light of the foregoing, Dr. Over's opinion simply may not 
be accorded the same probative weight as that proffered by 
Dr. Mehta or Dr. Mather.  Concerning Dr. Mehta's opinion, the 
Board finds that, while probative, it simply cannot outweigh 
the opinion of Dr. Mather.  This is so because Dr. Mehta's 
opinion, although informed by expertise and reference to 
medical references, was nonetheless not based on evidence 
specific to the veteran's estimated exposure as concluded by 
DTRA, or specific considerations and analysis as was 
considered by Dr. Mather, and because the opinion itself 
describes only a definite possibility of an etiological link 
rather than a certain one.

In addition, July 2005 findings by the Dr. Mather were based 
on a recalculation by DTRA of the estimate of the dose of 
radiation to which the veteran was exposed, and specifically 
referred to the factors to be considered under 38 C.F.R. § 
3.311(e).  Hence, the Board finds the rationale for the 
conclusion by the Under Secretary of Health, as supported by 
findings and analysis conducted by the Chief Public Health 
and Environmental Hazards Officer and presented by the 
Director, Compensation and Pension Service, that there was no 
reasonable possibility that the veteran's CLL resulted from 
radiation exposure in service is adequate for a determination 
of the matter on appeal and is supported by the evidence of 
record.

The Board thus finds that the July 2005 opinion from Dr. 
Mather to be of far more probative weight as the private 
opinions proffered by Dr. Blagdon in September 1998, Dr. 
Hariri in April 1999, Dr. Over in May 2001, and the VA 
opinion offered by Dr. Mehta in July 2002.  As the opinion 
proffered by the Chief Public Health and Environmental 
Hazards Officer weighs against the appellant's claim, a 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death as 
the result of CLL that is the result of exposure to ionizing 
radiation.  The Board thus finds that service connection for 
cause of the veteran's death as the result of CLL that is the 
result of exposure to ionizing radiation cannot be granted 
under 38 C.F.R. § 3.311.

The appellant has provided no competent evidence 
demonstrating that the dose information of record is 
inaccurate.  The Board acknowledges the appellant's 
contentions that the DTRA dose assessment underestimated the 
veteran's exposure.  The Board observes that the individual 
dose assessment included a scenario taking into consideration 
the veteran's duties as a Coxswain on the USS Cecil, which 
was determined to have been in Hiroshima, Japan from October 
6 to 9, 1945.  His duties were described as including 
assignment to the Captain's gig, transporting troops and 
equipment ashore at Hiroshima, transporting two officers to 
Hiroshima after the atomic bomb was dropped and travelling 
over two miles inland to the U.S. Army headquarters in 
Hiroshima.  The Board notes that the veteran is considered 
part of the U.S. occupation forces in Hiroshima, in 
accordance with the regulations.  The appellant is advised 
that she always has the option of submitting her own dosage 
estimate from a competent "credible source," as defined at 38 
C.F.R. § 3.311(a)(3)(ii).  Nothing from the appellant offers 
an alternative dose from a credible source.  38 C.F.R. § 
3.311(a).  Moreover, the appellant specifically agreed that 
the scenario DTRA described was consistent with what she knew 
of the veteran's duties and experiences.

C.  Direct Service Connection

With respect to the third method, the Board observes that the 
record establishes that the veteran was exposed to radiation.  
In addition, the appellant has provided, as noted above, in 
Section B, opinions of private physicians linking the 
veteran's CLL to his exposure to ionizing radiation.  his 
stomach and esophagus cancers to exposure to ionizing 
radiation in service.  Moreover, the evidence of record 
contains the VA opinion of Dr. Mehta, finding that such a 
causal link is definitely possible.  However, for reasons 
explained above, these opinions are simply not probative.

The appellant has presented no other medical opinions or 
medical evidence reflecting that the veteran's CLL are the 
result of his active service, to include exposure to ionizing 
radiation.  The appellant has presented no other medical 
opinions or medical evidence reflecting that the veteran's 
death may be otherwise causally linked to any other incident 
of his active service.

After carefully reviewing all of the evidence of record, 
including the medical opinion and statements set forth above, 
the Board concludes that the preponderance of the evidence is 
against the claim for the cause of the veteran's death-
including on the basis that the CLL which contributed to his 
death was caused by exposure to ionizing radiation during his 
active service.  Available service medical records do not 
contain any references to CLL.  His report of medical 
examination at discharge from active service, dated in 
February 1946, reflects no findings of cancer or leukemia, 
and no other defects, abnormalities or diagnoses.  In 
addition, the veteran served in the reserves for several 
years after his discharge from active service.  Reports of 
medical examination conducted in January 1958, February 1962, 
November 1964, January 1966, February 1967, and March 1969 
note only a contusion in the right supra opliteal area, 
absent history of trauma in February 1967 and March 1969.  
There were no other complaints, defects, abnormalities, 
diagnoses or other findings made.  Rather, the veteran was 
consistently found qualified to perform duty at sea or in 
foreign service, or in the field.  A notation in February 
1967 reflects that a physical examination had been then 
conducted and the veteran was found to be physically 
qualified for active duty, to perform all the duties of his 
rate at sea or on foreign sole.  Urinalysis, viral and X-ray 
detected no clinical abnormalities.  The only defect noted 
was the contusion to his right thigh.  The medical evidence 
establishes that the veteran's CLL was first manifested in 
1998, over 52 years following discharge from active service, 
and more than 20 years following his transfer to the Retired 
Reserve.

The veteran's CLL cannot therefore be found to be 
attributable to service. See, e.g., Maxson v. Gober, 230 
F.3d. 1330 (Fed. Cir. 2000) (stating that the long period 
after service containing a lack of complaints or treatment 
could be viewed in the context of all the evidence as 
demonstrating that no disability was aggravated in service).  

Simply put, it does not appear that there is medical evidence 
of any complaints, findings, or diagnosis regarding CLL for 
at least 52 years after the veteran's discharge from active 
service.  As such, there is no medical evidence of a 
continuity of symptomatology to suggest a nexus to service.

There is also no competent medical opinion of such 
relationship.  The Board does not doubt the appellant's 
sincere belief that a causal relationship exists between the 
veteran's service and his diagnosed CLL, which contributed to 
his death, but there must be medical evidence of causation.  
The appellant's statements are not competent to show a nexus 
to service.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  There is no evidence that she has the requisite 
medical expertise to enter a medical judgment as to the 
etiology of the veteran's diagnosed CLL, which contributed to 
the cause of his death, and his active service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  There is no 
other probative medical evidence to support the appellant's 
contentions that CLL was caused by exposure to radiation 
during active service, to establish that the veteran's CLL 
was first manifest within one year of service, or that CLL is 
otherwise related to service.  Therefore, the claim for 
service connection for the cause of the veteran's death based 
on CLL as the result of exposure to ionizing radiation must 
be denied.


ii.	Cause of Death based on Conditions other than CLL

The appellant has presented no other theory upon which to 
establish service connection for the cause of the veteran's 
death.  In addition, the veteran was not service connected 
for any other disabilities at the time of his death.  

The medical evidence reflects that the veteran died as a 
result of cardiogenic shock, which had its onset one day 
prior to his death, according to the death certificate.  The 
cardiogenic shock was found to be due to hemolytic crisis, 
which had its onset one week prior to his death.  Both 
conditions were found to be the consequence of CLL, which had 
been ongoing for years, also according to the death 
certificate.  The death certificate was signed by Dan Martin, 
M.D.  The veteran was last treated at Ouachita County Medical 
Hospital prior to his death.  The Board notes that these 
records are present in the claims file now before the Board.  

After review of the medical evidence, the Board finds nothing 
to link the cardiogenic shock or hemolytic crisis-both 
having onset within a week prior to the veteran's death-to 
the veteran's active service.  As discussed at length above, 
the medical evidence contains several private and VA medical 
opinions.  All of these opinions posit, or consider, a causal 
link between the veteran's diagnosed CLL and his active 
service-specifically, his exposure to ionizing radiation.  
Opinions by Drs. Blagdon, Hariri, Over, and Mehta tended to 
find a positive connection, however, tentative, between the 
CLL and the veteran's exposure to ionizing radiation.  The 
opinion of the Chief Public Health and Environmental Hazards 
Officer, Dr. Mather, did not.  None of these opinions posit a 
link between the other diseases or conditions that caused the 
veteran's death, and his death.

The evidence does not reflect any other opinions or evidence 
linking the veteran's death to any other condition or 
disability.  The appellant has presented no other medical 
opinions or medical evidence reflecting that the any other 
condition or disability with which the veteran was diagnosed 
prior to death or at death caused was the result of his 
active service, to include exposure to ionizing radiation.  
The appellant has presented no other medical opinions or 
medical evidence reflecting that the veteran's death may be 
otherwise causally linked to any other incident of his active 
service.

For reasons explained fully, above, the Board found Dr. 
Mather's opinion to be of greater probative weight and, 
accordingly, held that the veteran's CLL was not the result 
of ionizing radiation to which he was exposed during active 
service.  The Board then found that a preponderance of the 
evidence simply did not support a finding that the veteran's 
CLL was the result of his active service, on a direct basis.  

After carefully reviewing all of the evidence of record, 
including the medical opinions and statements set forth 
above, the Board concludes that the preponderance of the 
evidence is against the claim for the cause of the veteran's 
death.  The veteran's report of medical examination at 
discharge from active service reflects no findings of any 
defects, abnormalities or diagnoses.  In addition, the 
veteran served in the reserves for several years after his 
discharge from active service.  Reports of medical 
examination conducted in January 1958, February 1962, 
November 1964, January 1966, February 1967, and March 1969 
note only a contusion in the right supra opliteal area, 
absent history of trauma in February 1967 and March 1969.  
There were no other complaints, defects, abnormalities, 
diagnoses or other findings made.  Rather, the veteran was 
consistently found qualified to perform duty at sea or in 
foreign service, or in the field.  A notation in February 
1967 reflects that a physical examination had been then 
conducted and the veteran was found to be physically 
qualified for active duty, to perform all the duties of his 
rate at sea or on foreign sole.  Urinalysis, viral and X-ray 
detected no clinical abnormalities.  The only defect noted 
was the contusion to his right thigh.  There are no findings 
of heart disease or hemolytic shock.

The medical evidence establishes that problems with the 
veteran's heart were first manifested in 1998, over 52 years 
following discharge from active service, and 20 years 
following his transfer to the Retired Reserve.  Problems with 
hemolytic shock were first manifested at the time of his 
death, in 1999.

These conditions cannot therefore be found to be attributable 
to service. See, e.g., Maxson, supra.  

Simply put, it does not appear that there is medical evidence 
of a any complaints, findings, or diagnosis regarding a heart 
condition or hemolytic shock for at least 52 years after the 
veteran's discharge from active service.  As such, there is 
no medical evidence of a continuity of symptomatology to 
suggest a nexus to service.

There is also no competent medical opinion of such 
relationship.  The appellant testified before the undersigned 
Veterans Law Judge that the veteran had upper respiratory 
problems and a stomach condition for which he sought 
treatment, however, as noted above, the cause of death as 
listed on the death certificate does not include a stomach or 
upper respiratory condition.  There is no other medical 
evidence or opinion to indicate that such conditions served 
either as a principal or contributory cause of death.  The 
Board does not doubt the appellant's sincere belief that a 
causal relationship exists between the veteran's service and 
his cause of death, but there must be medical evidence of 
causation.  The appellant's statements are not competent to 
show a nexus to service.  See Grottveit, supra.  There is no 
evidence that she has the requisite medical expertise to 
enter a medical judgment as to the etiology of the veteran's 
cause of death, including a heart condition and hemolytic 
shock, and his active service.  See Espiritu, supra.  There 
is no other probative medical evidence to support the 
appellant's contentions, to establish that the veteran's 
heart condition or hemolytic shock was first manifest within 
one year of service or is otherwise related to service or to 
establish that the veteran's cause of death was in any way 
attributed to any other incident of service.  

Therefore, the claim for service connection for the cause of 
the veteran's death based on a condition other than CLL must 
be denied.

III.  Accrued Benefits

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for CLL as the result of 
exposure to ionizing radiation.  Although the veteran's claim 
terminated with his death, the regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 1991); see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, while the claim for accrued benefits is 
separate from the claim for service connection filed by the 
veteran prior to his death, the accrued benefits claims is 
derivative of the veteran's claim and the appellant takes the 
veteran's claim as it stood on the date of his death.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  In the 
instant case, the veteran died in March 1999, and the claim 
for accrued benefits was received in April 1999.  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Here, the 
appellant, the veteran's spouse, has advanced essentially the 
same claim for service connection for CLL on the basis of 
exposure to ionizing radiation, for accrued benefit purposes, 
which the veteran had pending at the time of his death.

However, as discussed in detail above, the Board has found 
that a preponderance of the evidence is against finding that 
the veteran's CLL is the result of exposure to ionizing 
radiation, or of any other incident of active service.  
Therefore, for the same reasons and bases discussed, above, 
in Section II concerning the claim for Cause of Death based 
on CLL , and regrettably, the Board finds that the 
preponderance of the evidence does not support a grant of 
service connection for CLL, including as the result of 
exposure to ionizing radiation, for the purposes of accrued 
benefits.

In summary, while the evidence of record establishes that the 
veteran participated in a "radiation-risk activity" as 
defined by 38 C.F.R. § 3.309(d)(3), and is considered a 
radiation-exposed veteran, his cancer, CLL, or chronic 
lymphocytic leukemia, is specifically precluded from the 
cancers specifically listed under (2).  Thus, the veteran 
cannot meet the criteria for presumptive service connection 
as a radiation-exposed veteran.  See 38 C.F.R. § 3.309(d).

Moreover, after consideration of the weight of the opinions 
presented by the evidence concerning whether or not exposure 
to ionizing radiation caused the veteran's diagnosed CLL, the 
Board held the July 2005 opinion from Dr. Mather to be of 
greater probative weight than the private opinions proffered 
by Dr. Blagdon in September 1998, Dr. Hariri in April 1999, 
Dr. Over in May 2001, and the VA opinion offered by Dr. Mehta 
in July 2002.  Because the opinion proffered by the Chief 
Public Health and Environmental Hazards Officer weighed 
against the appellant's claim, the Board found that service 
connection for the cause of the veteran's death as a result 
of CLL could not be granted under 38 C.F.R. § 3.311.

Finally, the Board observes that the evidence presents no 
competent medical opinion of a direct relationship between 
the veteran's diagnosed CLL and his active service.

The Board does not doubt the appellant's sincere belief that 
a causal relationship exists between the veteran's service 
and his CLL, including as the result of exposure to ionizing 
radiation, but there must be medical evidence of causation.  
The appellant's statements are not competent to show a nexus 
to service.  See Grottveit, supra.  There is no evidence that 
she has the requisite medical expertise to enter a medical 
judgment as to the etiology of the veteran's diagnosed CLL, 
and its relationship to active service, including to exposure 
to ionizing radiation.  See Espiritu, supra.  There is no 
other probative medical evidence to support the appellant's 
contentions that the diagnosed CLL was the result of exposure 
to ionizing radiation, to establish that the veteran's CLL 
was first manifest within one year of service or is otherwise 
related to any other incident of service.  Therefore, the 
claim for service connection for CLL, including as a result 
of exposure to ionizing radiation, for the purposes of 
accrued benefits, must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits based on a claim for service 
connection for CLL, as the result of exposure to ionizing 
radiation CLL, for the purpose of accrued benefits, is 
denied.





	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


